       Case 7:18-cv-09875-KMK-AEK Document 84 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Solstein,

                                   Plaintiff,                    ORDER

                 -against-                                       18 Civ. 9875 (KMK) (AEK)

Mirra, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        On June 1, 2021, the Sullivan County District Attorney filed a motion to quash the

subpoena served upon her by Plaintiff. ECF No. 81. By operation of Local Civil Rule 6.1(a)(2)

of the Local Rules of the Southern and Eastern Districts of New York and Rule 6(d) of the

Federal Rules of Civil Procedure, Plaintiff’s deadline to respond to that motion was June 11,

2021, but the Court has not received any response.

        Given the Court’s understanding that Plaintiff has reached a settlement with Defendant

Senator, and that Plaintiff is seeking a default judgment against Defendant Mirra, it is not clear

why there would be any basis to require the Sullivan County District Attorney to respond to a

subpoena in this matter, as discovery is effectively completed. That said, Plaintiff is hereby

permitted (but not required) to submit a written response to the motion to quash on or before

June 25, 2021. If, in light of the developments in this case, Plaintiff is no longer seeking

production of documents in response to the subpoena, there is no need for Plaintiff to submit

anything to the Court regarding the subpoena. If Plaintiff does not submit any response to the

motion by June 25, 2021, the motion to quash will be granted.
     Case 7:18-cv-09875-KMK-AEK Document 84 Filed 06/15/21 Page 2 of 2




      The Clerk of the Court is directed to mail a copy of this order to the pro se Plaintiff.

Dated: June 15, 2021
       White Plains, New York

                                                             SO ORDERED.


                                                             ________________________
                                                             ANDREW E. KRAUSE
                                                             United States Magistrate Judge
